Title: To James Madison from Rufus King, 7 March 1801
From: King, Rufus
To: Madison, James


No. 6.
Dear Sir,
London March 7. 1801.
Owing to the continuance of the King’s illness, the change of the Ministry is still incomplete, and very little business, beyond the ordinary routine, is transacted. It is supposed to be on this account that no measure has been adopted in consequence of the Prussian Note avowing the King’s accession to the Northern Confederacy, the Principles of which, according to every appearance, are to be disputed at the mouths of the Cannon.
The Squadron from Brest has entered the Mediterranean, and is without doubt destined for Egypt, where the English Expedition under Lord Keith and General Abercrombie will have previously arrived. Much and perhaps equal concern exists at Paris and London respecting these Expeditions, as the issue of them must have considerable influence upon the Commencement as well as the conclusion of Negotiations for Peace.
I am assured that our affairs shall be taken into consideration, as soon as the new Cabinet is settled; and I am not without hopes that they may be satisfactorily adjusted.
Having caused it to be understood that we should not consent to pay more than six hundred thousand pounds in lieu of what might be awarded under the sixth article, I shall  a decision upon this offer. With perfect Respect & Esteem, I have the honour to be, Dear sir, Your obedient & faithful Servt.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). In a clerk’s hand, signed by King; docketed by Wagner as received 16 May. Italicized words were written in code; key not found. Interlinear decoding in Wagner’s hand.



   
   As King had reported in his 9 Feb. dispatch, the younger William Pitt’s ministry was rumored to be at odds with George III over the expediency of direct peace negotiations with France and the political rights of Irish Catholics in the recently created United Kingdom (King to secretary of state, 9 Feb. 1801 [DNA: RG 59, DD, Great Britain, vol. 9]). Pitt’s formal resignation 14 Mar. (the king had called for a new government 31 Jan.) enabled him to avoid handling the military-naval stalemate with France. A new ministry formed under Pitt’s friend Henry Addington, Viscount Sidmouth, on the same day (J. Steven Watson, The Reign of George III, 1760–1815, The Oxford History of England, ed. Sir George Clark, vol. 12 [Oxford, 1960], pp. 402–5).



   
   Article 6 of the Jay treaty provided for a mixed commission to assess the debts Americans owed pre-Revolutionary British creditors and to settle Loyalist claims stemming from the Revolution. The two American members of this commission withdrew in mid–1799 protesting the course the three English members had established in the proceedings. With the commission thus deadlocked, and the London spoliations commission (hearing American claims against the British) dissolved in retaliation, the Adams administration hoped to negotiate amendments to article 6. King preferred bypassing the Philadelphia commission and calculating a lump sum settlement for the amount Americans owed—a suggestion Lord Grenville agreed to consider in December 1800 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:382–428; Bernard Mayo, ed., Instructions to the British Ministers to the United States, 1791–1812, Annual Report of the American Historical Association for the Year 1936, vol. 3 [Washington, 1941], pp. 174–75).



   
   Wagner here left a blank space in the decoding.


